273 S.E.2d 438 (1981)
STATE of North Carolina
v.
Michael Barxley GREENWOOD.
No. 152.
Supreme Court of North Carolina.
January 6, 1981.
*440 Rufus L. Edmisten, Atty. Gen. by William R. Shenton, Associate Atty. Gen., Raleigh, for the State, appellant.
Robert L. McClellan and Thomas Kastner, Asst. Public Defenders, High Point, for defendant-appellee.
HUSKINS, Justice:
The only question before the Court on this appeal is whether the Court of Appeals erred in holding that the pocketbook and its contents should have been suppressed. We answer in the affirmative and reverse.
It is apparent from the face of the record that the pocketbook in question was not the property of the defendant. In fact, defendant's possession of the pocketbook was the basis of the breaking, entering and larceny charge against him under G.S. 14-56. Defendant offered no evidence to show any legitimate property or possessory interest in the pocketbook, and we conclude that he had none. The State's evidence tends to show that it belonged to a lady named Duncan and had been stolen from her 1976 Toyota automobile parked on the church parking lot nearby.
It is a general rule of law in this jurisdiction that one may not object to a search or seizure of the premises or property of another. State v. Eppley, 282 N.C. 249, 192 S.E.2d 441 (1972); State v. Ray, 274 N.C. 556, 164 S.E.2d 457 (1968); State v. Craddock, 272 N.C. 160, 158 S.E.2d 25 (1967). We said in Craddock that "immunity to unreasonable searches and seizures is a privilege personal to those whose rights thereunder have been infringed." Id. at 169, 158 S.E.2d at 32. Absent ownership or possessory interest in the premises or property, a person has no standing to contest the validity of a search. State v. Eppley, supra. Our decisions on this point are in accord with Fourth Amendment interpretations by the Supreme Court of the United States. See Rakas v. Illinois, 439 U.S. 128, 99 S. Ct. 421, 58 L. Ed. 2d 387 (1978). In that case the passengers in a motor vehicle challenged its search. In dismissing their challenge, the Court said:
A person who is aggrieved by an illegal search and seizure only through the introduction of damaging evidence secured by a search of a third person's premises or property has not had any of his Fourth Amendment rights infringed. And since the exclusionary rule is an attempt to effectuate the guarantees of the Fourth Amendment, it is proper to permit only defendants whose Fourth Amendment rights have been violated to benefit from the rule's protections.
Id. 439 U.S. at 134, 99 S. Ct. at 425, 58 L.Ed.2d at 395 (citations omitted). Decisions *441 of this Court in accord with Rakas include State v. Jones, 299 N.C. 298, 261 S.E.2d 860 (1980); State v. Alford, 298 N.C. 465, 259 S.E.2d 242 (1979); State v. Taylor, 298 N.C. 405, 259 S.E.2d 502 (1979); State v. Crews, 296 N.C. 607, 252 S.E.2d 745 (1979). In Crews, we held that defendants had no standing to object to the search of the truck which they had stolen. In Taylor, we held that defendant had the burden of demonstrating an infringement of his personal rights by a search. Compare Ybarra v. Illinois, 444 U.S. 85, 100 S. Ct. 338, 62 L. Ed. 2d 238 (1979), and Rawlings v. Kentucky, ___ U.S. ___, 100 S. Ct. 2556, 65 L. Ed. 2d 633 (1980).
Applying the foregoing principles of law to the facts before us, we hold that defendant failed to show that the seizure and search of the pocketbook infringed upon his own personal rights under the Fourth Amendment. Therefore, defendant's motion to suppress the pocketbook and its contents was properly denied by the trial court. Decision of the Court of Appeals to the contrary is erroneous and must be reversed.
The Court of Appeals properly rejected defendant's argument that the search of his automobile was pursuant to an unlawful seizure of his person. It further correctly concluded that the smell of marijuana gave the officer probable cause to search the automobile for the contraband drug. It erred, however, in relying on its recent decision in State v. Cole, 46 N.C.App. 592, 265 S.E.2d 507, cert. den., 301 N.C. 96, (1980), to sustain its conclusion that the warrantless seizure and search of the stolen pocketbook was improper. In Cole, the Court of Appeals held the warrantless search of Cole's jacket found in the truck of Cole's automobile violated his Fourth Amendment rights. Cole's reasonable expectations of privacy had been violated because the pockets of his jacket had been invaded. Compare Arkansas v. Sanders, 442 U.S. 753, 99 S. Ct. 2586, 61 L. Ed. 2d 235 (1979). For obvious reasons, the stolen pocketbook in this case cannot be equated with the jacket in Cole because Cole owned the jacket and could reasonably be expected to use it as a repository for personal items. This placed the jacket beyond the search power of the investigating officer. Here, however, defendant had stolen the pocketbook and may not treat it as his personal luggage to create a constitutional sanctuary. No thief has any reasonable expectations of privacy in his use of the property he has stolen. Cole is factually distinguishable and is not controlling here.
For the reasons stated, the decision of the Court of Appeals, insofar as it reversed the trial court's order denying defendant's motion to suppress the pocketbook and its contents, is
REVERSED.